TATE, Judge.
This is one of three companion appeals arising out of an accident when a vehicle driven by James Smyrl, a minor, collided with a parked car owned by Michael Conner. The reasons for decision in all three suits are set forth in Benoit v. Fuselier, 195 So.2d 679, rendered this same date.
In the present suit, the father of a minor daughter sues in tort for her personal injuries and for the damages sustained when the girl was involved in an automobile accident. Made defendant is the mother-tutrix of the minor boy driving her vehicle and also the mother’s liability insurer (Continental). The mother impleads the liability insurer additionally upon a third-party demand, alleging that Continental violated its contractual obligations to her by failing to defend the suit. Her third-party petition prays that Continental be held liable not only for any recovery against her and all costs of suit but also for reasonable attorney’s fees incurred by her in defense of this suit.
Mrs. Fuselier appeals from adverse judgment holding her liable for damages and exonerating Continental from any liability arising out of the accident.
For the reasons set forth in the cited companion appeal: (a) we affirm the trial court’s judgment in favor of the plaintiff and against the defendant Mrs. Fuselier, but dismissing the plaintiff’s suit as against Continental Casualty Company; (b) we affirm the judgment of the District Court rejecting Mrs. Fuselier’s third-party demand against Continental insofar as she sought to have Continental held liable for any award against her, but (c) we reverse it insofar as it dismissed her third-party demand to have Continental held liable for costs and reasonable attorney’s fees incurred by her in defense of this suit; and (d) we amend the trial court judgment so as to non-suit Mrs. Fuselier’s demand for reasonable attorney’s fees and so as further to decree that the third-party defendant, Continental Casualty Company (also a code-fendant to the principal demand), is to pay all costs of this suit and of this appeal.
Amended and affirmed.